Title: From Thomas Jefferson to Albert Gallatin, 15 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J to    mr Gallatin 
            June 15. 04.
          
          Your proposition to extend the hospital provisions to the ports of Portland, Portsmouth, Salem, Middle town, New Haven, Wilmington, Cambden & Washington is approved. I do not recollect whether hospital money has been made paiable on every voiage and at every port on the vessel’s entering it. if it is, every port would exactly maintain itself, if the number of sick are proportioned to the number of seamen frequenting the port. and even if climate made a difference, there could be no objection to a greater hospital tax in sicklier ports.—I will write to Genl Skinner.—I think we had better appoint Schuyler at Mobille because we can more easily get rid of him than of any appointment Kirby might make from the bad subjects there. Affectionate salutations.
        